Case: 15-13868    Date Filed: 10/13/2016   Page: 1 of 2


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT

                               _________________

                                 No. 15-13868
                             Non-Argument Calendar
                              _________________

                    D.C. Docket No. 6:14-cr-00248-JA-GJK-l



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                      versus

JEAN ROUSSEL ELOI,

                                                             Defendant-Appellant.
                               _________________

                   Appeals from the United States District Court
                        for the Middle District of Florida
                              _________________

                                (October 13, 2016)

Before TJOFLAT, WILLIAM PRYOR and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Robert Godfrey, appointed appellate counsel for Jean Eloi, has filed a motion

to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our
              Case: 15-13868     Date Filed: 10/13/2016   Page: 2 of 2


independent review of the entire record reveals that counsel's assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel's motion to withdraw is

GRANTED, and Eloi's convictions and sentences are AFFIRMED. All pending

motions are DENIED as moot.




                                          2